DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment has been entered. Claims 1, 11-12, 15 and 17 are pending. Applicant’s amendment has overcome rejections over 35 USC 103.

Allowable Subject Matter
Claims 1, 11-12, 15 and 17 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 is directed to a method of mounting a unit of a motor vehicle. Claim 1 requires that the unit be mounted on the tube part and the tube part be disposed in a load path in addition to requirements for heat treating a portion of the tube and recited limits on mechanical strengths. Claim 1 as amended further limits the units which are mounted on the tube part to one of the recited units on the last two lines. None of the prior art references of record, which are considered to be the closest to the present invention, discloses or suggests mounting one of the units recited in the last two lines of claim 1 onto a tube part and disposing that same tube part in a load path. The closes prior art references of record, Yoshida (US20100084892) and Zimmermann (US20140166166), teach similar processes for forming structural components of automobiles from hardenable steels whereby connecting the structural component broadly meets “mounting a unit” limitation; however, Yoshida and Zimmerman do not suggest any of the specific units recited in the last two lines of claim 1. Harris (US 20170136874) which was previously relied upon for meeting one of the units recited in claim 18 does not suggest mounting the unit on a portion of the formed tube part wherein that recited tube part is disposed in a load path.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P O'KEEFE whose telephone number is (571)272-7647.  The examiner can normally be reached on MR 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN P. O'KEEFE/            Examiner, Art Unit 1737                                                                                                                                                                                            
/ANTHONY J ZIMMER/            Primary Examiner, Art Unit 1736